DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group I comprising claims 22-27 and the species of SEQ ID NO: 4 and protein sequence of AcHNL triple variant (A40H, V42T and Q110H) as the specific cupin-nitroaldolase protein. Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claim 22 is generic and 24and 27 read on the elected species. Claims 22-27 and the species of SEQ ID NO: 4 and protein sequence of AcHNL triple variant (A40H, V42T and Q110H) as the specific cupin-nitroaldolase protein are present for examination.
 Priority
Acknowledgement is made for this application which is a divisional application of 15/317,169 now U.S. Patent 10,421,982, filed August 12, 2016, which is a 371 of PCT/EP2015/063195 filed June 12, 2015. Furthermore claims priority from EP14172208.2 filed on June 12, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The current application is a divisional application of application 15/317,169 which is now U.S. Patent 10,421,982. The allowed claims recites a method of using a cupin nitroaldolase comprising within its sequence a mutation at any of positions 40, 42 and/or 110. To produce a beta-nitro alcohol compound and where the modification of the nitoaldolase sequence is relative to any one of wild type SEQ ID NO: 1, 3, 5-10.  
The current application encompasses a nitoaldolase with specific modification(s) at positions 40, 42 and 110. Furthermore it recites nitroaldolase of any one of wild type SEQ ID NO: 1, 3, 5-10 that are modified with mutations at any one or more of positions: A40H, A40R, V42T and/or Q110H.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 22-27 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	June 18, 2021